DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 7, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2019/0174449) in view of RYU et al. (US 2019/0075511).
Regarding claim 1, Shan discloses a method for a User Equipment (UE), the method 
comprising:
	sending a registration request message to an Access and Mobility Management Function (AMF) node (Fig. 11, step 1110; abstract, lines 3-6; p. [0250], lines 1-16);
	receiving, from the AMF node, a registration accept message including area list for area restrictions, wherein the area list information is related to a Data Network Name (DNN) and indicates an allowed area or an non-allowed area (abstract, lines 6-end; p. [0014]; p. [0251], lines 136-end; p. [0081]; the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use (i.e., allowed area), the AMF send the LADN information to the UE in a registration accept message); and
	initiating a 5G Mobility Management (5GMM) procedure and a 5G Session Management (5GSM) procedure using the area list information (p. [0060]; based on the LADN service area information, the UE determines whether it is in or out of the LADN service area, when the UE is in a LADN service area, the UE may request a PDU session establishment/modification for the corresponding LADN DNN).
	But, Shan does not particularly disclose wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS). 
	However, Ryu teaches wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS) (p. [0302], [0305]; the core network determined service area restrictions for a UE based on UE subscription information, a UE overrides any forbidden area and non-allowed area restrictions whenever access to the network for regulatory prioritized services like emergency services and multimedia priority service (MPS), thus area restrictions do not apply to regulatory prioritized services like emergency services and multimedia priority service (MPS)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shan with the teachings of Ryu, since such a modification would allow the UE establish communications for regulatory prioritized services like emergency services and multimedia priority service (MPS) regardless the location of the UE, thus permitting emergency and priority services to continue even in restricted areas. 
Regarding claim 5, Shan discloses a method for an Access and Mobility Management 
Function (AMF) node, the method comprising:
	receiving a registration request message from a User Equipment (UE) (Fig. 11, step 1110; abstract, lines 3-6; p. [0250], lines 1-16);
	sending, to the UE, a registration accept message including area list information for area restrictions, wherein the area list information is related to a Data Network Name (DNN) and indicates an allowed area or an non-allowed area (abstract, lines 6-end; p. [0014]; p. [0251], lines 136-end; p. [0081]; the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use (i.e., allowed area), the AMF send the LADN information to the UE in a registration accept message); 
to cause the UE to initiate a 5G Mobility Management (5GMM) procedure and a 5G Session Management (5GSM) procedure using the area list information (p. [0060]; based on the LADN service area information, the UE determines whether it is in or out of the LADN service area, when the UE is in a LADN service area, the UE may request a PDU session establishment/modification for the corresponding LADN DNN).
But, Shan does not particularly disclose wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS). 
	However, Ryu teaches wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS) (p. [0302], [0305]; the core network determined service area restrictions for a UE based on UE subscription information, a UE overrides any forbidden area and non-allowed area restrictions whenever access to the network for regulatory prioritized services like emergency services and multimedia priority service (MPS), thus area restrictions do not apply to regulatory prioritized services like emergency services and multimedia priority service (MPS)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shan with the teachings of Ryu, since such a modification would allow the UE establish communications for regulatory prioritized services like emergency services and multimedia priority service (MPS) regardless the location of the UE, thus permitting emergency and priority services to continue even in restricted areas. 
Regarding claim 7, Shan discloses a User Equipment (UE) (Fig. 1, UE 101a) 
comprising: a memory storing instructions (p. [0167]); 
at least one hardware processor configured to process the instruction (p. [0162]) to:  	send a registration request message to an Access and Mobility Management Function (AMF) node (Fig. 11, step 1110; abstract, lines 3-6; p. [0250], lines 1-16);
	receive, from the AMF node, a registration accept message including area list information for area restrictions, wherein the area list information is related to a Data Network Name (DNN) and indicates an allowed area or an non-allowed area (abstract, lines 6-end; p. [0014]; p. [0251], lines 136-end; p. [0081]; the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use (i.e., allowed area), the AMF send the LADN information to the UE in a registration accept message); and
	initiate a 5G Mobility Management (5GMM) procedure and a 5G Session Management (5GSM) procedure using the area list information (p. [0060]; based on the LADN service area information, the UE determines whether it is in or out of the LADN service area, when the UE is in a LADN service area, the UE may request a PDU session establishment/modification for the corresponding LADN DNN).
But, Shan does not particularly disclose wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS). 
	However, Ryu teaches wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS) (p. [0302], [0305]; the core network determined service area restrictions for a UE based on UE subscription information, a UE overrides any forbidden area and non-allowed area restrictions whenever access to the network for regulatory prioritized services like emergency services and multimedia priority service (MPS), thus area restrictions do not apply to regulatory prioritized services like emergency services and multimedia priority service (MPS)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shan with the teachings of Ryu, since such a modification would allow the UE establish communications for regulatory prioritized services like emergency services and multimedia priority service (MPS) regardless the location of the UE, thus permitting emergency and priority services to continue even in restricted areas. 
Regarding claim 8, Shan discloses an Access and Mobility Management Function 
(AMF) node (Fig. 3, AMF 321) comprising:
	a memory storing instructions (p. [0167]);
	at least one hardware processor configured to process the instructions (p. [0162]) to:
	receive a registration request message from a User Equipment (UE) (Fig. 11, step 1110; abstract, lines 3-6; p. [0250], lines 1-16);
	send, to the UE, a registration accept message including area list information for area restrictions, wherein the area list information is related to a Data Network Name (DNN) and indicates an allowed area or an non-allowed area (abstract, lines 6-end; p. [0014]; p. [0251], lines 136-end; p. [0081]; the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use (i.e., allowed area), the AMF send the LADN information to the UE in a registration accept message);
to cause the UE to initiate a 5G Mobility Management (5GMM) procedure and a 5G Session Management (5GSM) procedure using the area list information (p. [0060]; based on the LADN service area information, the UE determines whether it is in or out of the LADN service area, when the UE is in a LADN service area, the UE may request a PDU session establishment/modification for the corresponding LADN DNN).
But, Shan does not particularly disclose wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS). 
	However, Ryu teaches wherein the area restrictions do not apply for Multimedia Priority (MPS) and mission critical service (MCS) (p. [0302], [0305]; the core network determined service area restrictions for a UE based on UE subscription information, a UE overrides any forbidden area and non-allowed area restrictions whenever access to the network for regulatory prioritized services like emergency services and multimedia priority service (MPS), thus area restrictions do not apply to regulatory prioritized services like emergency services and multimedia priority service (MPS)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shan with the teachings of Ryu, since such a modification would allow the UE establish communications for regulatory prioritized services like emergency services and multimedia priority service (MPS) regardless the location of the UE, thus permitting emergency and priority services to continue even in restricted areas. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. in views of RYU et al. and SUGAWARA et al. (US 2020/0120751).
Regarding claim 2, the combination of Shan and Ryu disclose the method according to claim 1, but does not particularly disclose wherein the AMF node sends a CONFIGURATION UPDATE COMMAND message including the area list information to the UE.
However, Sugawara teaches wherein the AMF node sends a CONFIGURATION UPDATE COMMAND message including the area list information to the UE (p. [0382], [0383], [0385]; the AMF determines that the LADN connectivity of the UE should be changed and transmits a UE Configuration Update command including parameters of the UE to be updated, the parameters may include configuration information of the UE, mobility restrictions, a TAI list, information indicating that the connectivity to the LADN is allowed or not allowed, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shan and Ryu with the teachings of Sugawara, since such a modification would allow the AMF to update the UE connectivity information when determining that the connectivity information should be changed.  
Regarding claim 6, the combination of Shan and Ryu disclose the method according to claim 5, but does not particularly disclose wherein the AMF node sends a CONFIGURATION UPDATE COMMAND message including the area list information to the UE.
However, Sugawara teaches wherein the AMF node sends a CONFIGURATION UPDATE COMMAND message including the area list information to the UE (p. [0382], [0383], [0385]; the AMF determines that the LADN connectivity of the UE should be changed and transmits a UE Configuration Update command including parameters of the UE to be updated, the parameters may include configuration information of the UE, mobility restrictions, a TAI list, information indicating that the connectivity to the LADN is allowed or not allowed, etc.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shan and Ryu with the teachings of Sugawara, since such a modification would allow the AMF to update the UE connectivity information when determining that the connectivity information should be changed.  

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. in views of RYU et al., and LEE et al. (US 2018/0317163).
Regarding claim 3, the combination of Shan and Ryu disclose the method according claim 1, but does not particularly disclose wherein the area list information is related to Single Network Slice Selection Assistance Information (S-NSSAI).
However, Lee teaches wherein the area list information is related to Single Network Slice Selection Assistance Information (S-NSSAI) (p. [0201], [0206], [0209]-[0213]; during registration, the UE request a NSSAI; the AMF derives a registration area to be allocated to the UE from an intersection of a service area restriction and the network slice available area and allocate part or all of the intersection to the UE, the AMF sends the UE a registration accept message including the allocated registration area and available NSSAI that indicates the areas in
which NSSAI is allowed/available). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Shan and Ryu 
with the teachings of Lee, since such a modification would allow the UE to distinguish between available network slices in its assigned registration area (p. [0227]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643